DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the first species in the reply filed on 11/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 3, 10 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,903,823, hereinafter Muller.
Regarding claim 11, Muller teaches a biological sample analysis device (figure 8) adapted to analyze biological samples (column 1, lines 5-6), the biological sample analysis device comprising: a first chamber (item 2); a data collection unit (item 5) that is adapted to be a cover for the first chamber (figure 8) and that is configured to be affixed to said first chamber (figure 8 and item 12 is directly affixed to item 2), the data collection unit including a gas emissions sensing unit (items 16 and 17) that is programmed to detect gas emissions (column 1, lines 5-17), the data collection unit connected to a data analysis device (item 7); and wherein affixing the data collection unit to the first chamber creates a gas-tight enclosure that prevents the entry or exit of gases (column 6, lines 21-26) and that has a measurable space (the combination of area of item 3 and 9 is the measurable space); and wherein the gas emissions sensing unit detects gases as they are emitted directly from the one or more biological samples (column 1, lines 5-17) and diffuse as molecules in the measurable space, the molecules having unimpeded access from the one or more biological samples to the gas emissions sensing unit in the measurable space (the gas molecules diffuse from the biological sample to the area where item 9 is).
Regarding claim 12, the data analysis device is not positively claimed and therefore any limitation on the data analysis device has minimal patentable weight (MPEP § 2115). The claim is therefore taught by Muller. Further Muller teaches wherein the data analysis device is a computing device (column 6, lines 30-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of United States Patent No. 5,770,153, hereinafter Wagner.
Regarding claim 1, Muller teaches a portable reusable biological sample analysis device (figure 8) adapted to analyze biological samples (column 1, lines 5-6), the device comprising: one or more chambers (item 2); a data collection and analysis unit (item 5) that is a cover for one of the one or more chambers (figure 8) and that is configured to be directly affixed to said chamber (figure 8 and item 12 is directly affixed to item 2), the data collection and analysis unit including a bottom side and a top side (figure 8), the bottom side including a gas emissions sensing unit (items 16 and 17) that is programmed to detect gas emissions (column 1, lines 5-17), and wherein affixing the data collection and analysis unit to the chamber creates a gas-tight enclosure that prevents the entry or exit of gases (column 6, lines 21-26) and that has a measurable space (the combination of areas of items 3 and 9 is the measurable space); and wherein the gas emissions sensing unit detects gases as they are emitted directly from the one or more biological samples (column 1, lines 5-17) and diffuse as molecules in the measurable space, the molecules having unimpeded access from the one or more biological samples to the gas emissions sensing unit in the measurable space (the gas molecules diffuse from the biological sample to the area where item 9 is).
Muller further teaches a data analysis unit (item 7), however, Muller fails to teach the top side has the data analysis unit as well as a display unit.
Wagner teaches a data collection an analysis unit (Wagner, column 2, lines 63-67) with the top side of the cover has the data analysis unit and display unit (Wagner, column 1, lines 44-50). Placing the analysis unit in the cover of the device provides for an extremely compact analytical device and can be manufactured economically (Wagner, column 1, lines 62-64) and the display would allow for the displaying measured, calculated or stored values (Wagner, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the data analysis unit and a display unit into the top side of the cover because it would provide for an extremely compact analytical device and can be manufactured economically (Wagner, column 1, lines 62-64) and the display would allow for the displaying measured, calculated or stored values (Wagner, abstract).
Regarding claim 2, Muller teaches wherein the one or more chambers includes a biological sample chamber (item 2); and wherein the data collection and analysis unit is configured to be directly affixed to the biological sample chamber (figure 8).
Regarding claim 4, Muller teaches wherein the biological sample chamber has an open top (item 21, figure 8) and the connection of the data collection and analysis unit to the biological sample chamber is through a stopping mechanism (item 32) integrated on the data collection and analysis unit (figure 8).
Muller fails to teach the biological sample chamber has a plurality of ridges and wherein the bottom side of the data collection and analysis unit has a plurality of ridges and a seal, and wherein the plurality of ridges on the biological chamber interlock with the plurality of ridges on the data collection and analysis unit.
Wagner further teaches the biological sample chamber having a plurality of ridges (Wagner, column 2, lines 63-67, the threads of the screwing portion) and wherein the bottom side of the data collection and analysis unit has a plurality of ridges and a seal (Wagner, column 2, lines 63-67, the threads of the screwing portion), and wherein the plurality of ridges on the biological chamber interlock with the plurality of ridges on the data collection and analysis unit (Wagner, column 2, lines 63-67). 
Examiner further finds that the prior art contained a device/method/product (i.e., threads as a connection between the analysis unit and the chamber) which differed from the claimed device by the substitution of component(s) (i.e., a stopping mechanism) with other component(s) (i.e., a threaded connection), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a stopping mechanism with a threaded connection), and the results of the substitution (i.e., connecting and sealing the data collection and analysis unit with the biological sample chamber) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a stopping mechanism of reference Muller with a threaded connection of reference Wagner, since the result would have been predictable.
Regarding claim 13, Muller teaches a data analysis unit (item 7) with a communication link adapted to enable the gas emissions sensing unit to communicate with the data analysis unit (item 6), however, Muller fails to the data collection unit includes an analysis circuit board.
Wagner teaches a data collection an analysis unit (Wagner, column 2, lines 63-67) with the top side of the cover has the data analysis unit which include an analysis circuit board and display unit (Wagner, column 1, lines 44-50). Placing the analysis unit in the cover of the device provides for an extremely compact analytical device and can be manufactured economically (Wagner, column 1, lines 62-64) and the display would allow for the displaying measured, calculated or stored values (Wagner, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the data analysis unit and a display unit into the top side of the cover because it would provide for an extremely compact analytical device and can be manufactured economically (Wagner, column 1, lines 62-64) and the display would allow for the displaying measured, calculated or stored values (Wagner, abstract).
Regarding claim 14, Muller teaches wherein the communication link is a wired link (item 6).
Regarding claim 15, Muller teaches wherein the communication link is an interface cable (item 6).
Regarding claim 16, Muller teaches wherein the gas emissions sensing unit includes an infrared sensor (items 16 and 17 and column 9, lines 54-67) that detects gas emissions that are emitted by the biological sample (column 1, lines 5-6 and column 9, lines 54-67).

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller and Wagner as applied to claim 1 above, and further in view of United States Patent No. 5,232,839, hereinafter Eden.
Regarding claim 5, Muller teaches wherein the gas emission sensing unit includes an infrared sensor (items 16 and 17 and column 9, lines 54-67); and where the infrared sensor detects gas emission data that are emitted by the biological sample (column 1, lines 5-6 and column 9, lines 54-67).
Muller fails to teach the gas emission sensing unit is coupled to a sensor circuit board and the sensor circuit board is programmed to receive and transmit the gas emission data.
Eden teaches an apparatus for the detection of microbiological growth in which the sensors are connected to circuit which condition the signals from a sensor before sending the signal to an analyzer (Eden, column 9, lines 33-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sensor circuit board and connected the infrared sensor to the circuit board because it would allow for the conditioning of the signal before the signal is sent for analysis (Eden, column 9, lines 33-37).
Regarding claim 9, modified Muller, as described above, teaches all limitations of claim 5; however, modified Muller, as described above, fails to teach a temperature sensor which is affixed to the gas emissions sensing unit.
Wagner further teaches a temperature sensor which compensates for the effect of temperature or temperature changes on the measured values (Wagner, column 2, lines 20-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature sensor which is connected to the gas emissions sensing unit because it would allow for the compensation of the effect of temperature or temperature changes on the measured values (Wagner, column 2, lines 20-22).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Wagner and Eden as applied to claim 5 above, and further in view of United States Application Publication No. 2011/0068940, hereinafter Kim.
Regarding claim 6, Muller teaches all limitations of claim 5. Muller is silent with regards to specific type of infrared sensor utilized, therefore, it would have been necessary and thus obvious to look to the prior art for conventional types of infrared sensors. Kim provides this conventional teaching showing that it is known in the art to use a non-dispersive infrared sensor (Kim, paragraph [0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the infrared sensor from a non-dispersive infrared sensor motivated by the expectation of successfully practicing the invention of Kim. 
Regarding claim 7, modified Muller teaches wherein data analysis and display unit includes a display (see the display as added by Wagner) and an analysis circuit board (item 7) that is connected to the display (see supra), the display and analysis circuit board being connected to the sensor circuit board (the sensor circuit board is connected to the infrared sensor with the circuit board, as described above, added in-between the two) so as to receive gas emission data from the sensor circuit board (intended use MPEP § 2114 (II)) and is taught in column 6, lines 30-34), the display and analysis circuit board further calculating respiration rates and displaying the respiration rates on the display (intended use MPEP § 2114 (II)).
Regarding claim 8, modified Muller, as described above, teaches all limitations of claim 7, however, modified Muller, as described above, fails to teach the display and analysis circuit has an external communication link.
Kim further teaches an external communication link (Kim, item 220) which communicates with a monitoring server (Kim, item 230), so that a plurality of analysis devices can be kept track of from a single monitoring station (Kim, paragraphs [0044] and [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an external communication link to the display and analysis circuit because it would allow for the information from a plurality of analysis devices to be monitored at one location (Kim, paragraphs [0044] and [0052]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,071,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796